DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 29 October 2021 has been entered.

Response to Arguments
Applicant’s arguments filed 29 October 2021 addressing the previous drawing objections have been fully considered and they are persuasive. The Office acknowledges that “entire periphery” can be regarded as specifying an annular configuration. The previous drawing objections are withdrawn.

Claim Objections
Claims 13, 15-17, 19, 20-22, 23, 26, 28, 29, and 34-40 are objected to because of the following informalities:   
In claim 13, --an inlet, an outlet,-- should be added after “has” (line 5; to provide antecedent basis for “the inlet” in at least the 8th line from bottom and “the outlet” in at least claim 17) and a comma should be added after “compressor” (line 6; for grammatical purposes in response to the above change).
In claim 16, line 3, “or less” should be moved to after “0.9” (for grammatical purposes).
In claim 19, line 3, --in the radial direction-- should be added after “becomes constant” (to give meaning to “becomes constant” and, thus, improve the formality of the claim).
In claim 21, --an inlet, an outlet,-- should be added after “has” (line 6; to provide antecedent basis for “the inlet” in at least the 9th line from bottom and “the outlet” in at least claim 36) and a comma should be added after “compressor” (line 7; for grammatical purposes in response to the above change).
In claim 21, 3rd line from bottom, “at” should be changed to --and has-- (to improve the formality of the claim).
In claim 26, line 3, “or less” should be moved to after “0.9” (for grammatical purposes).
In claim 28, line 2, “a” (before “vertex”) should be changed to --the-- (to imbue proper antecedent basis practice - see claim 15, line 2).
In claim 33, line 1, “the” (before “vertex”) should be changed to --a-- (to imbue proper antecedent basis practice).
claim 34, line 1, “the” (before “vertex”) should be changed to --a-- (to imbue proper antecedent basis practice).
In claim 38, line 3, --in the radial direction-- should be added after “becomes constant” (to give meaning to “becomes constant” and, thus, improve the formality of the claim).
Claims 15, 20, 22, 23, 29, and 35-40 are objected to due to dependence on an above claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 38 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 38, there is no antecedent basis for the limitation recited as “the shroud-side concave portion”, and parent claim 21 recites “hub-side concave portion” but not “shroud-side concave portion” - it is unclear if correspondence between these limitations is present or not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trumpler (US 2,471,174) in view of Chen (US 2009/0060731 - hereafter referred to as Chen; previously cited).

In reference to claim 13
Trumpler discloses:
A centrifugal compressor comprising:
an impeller (i.e., the assembly of elements 1, 2, and 3) boosting a fluid by rotation about an axis of a rotating shaft (A), and
a diffuser (i.e., the diffuser formed by walls 5 and 6) converting a dynamic pressure of the fluid boosted by the impeller into a static pressure, wherein
the diffuser has a shroud wall surface (i.e., the interior surface of wall 5) extending in a radial direction of the centrifugal compressor and a hub wall surface (i.e., the interior surface of wall 6) extending in the radial direction and opposing the shroud wall surface on a downstream side of a flow in an axial direction of the centrifugal compressor, the diffuser having a gap (i.e., passage 7) between the hub wall surface and the shroud wail surface and forming an annular diffuser flow path with the gap, the fluid flowing through the diffuser flow path,
a hub-side convex portion (see annotated Figure 1 below) is formed over an entire periphery (due to it being annular) of the hub wall surface, the hub-side convex portion protruding toward the shroud wall surface side relative to a straight line (see the dashed-line in annotated Figure 1 below) connecting a starting end (see annotated Figure 1 below)(note: “starting end” is not tied to any of the other claimed structures) on an inlet side (note: “inlet side” is broad / non-specific and can be regarded as indicating a general region) of the diffuser flow path and a terminating end (see annotated Figure 1 below)(note: the identified “terminating end” is in regards to the “straight line”, the limits of which can be arbitrarily chosen since “terminating end” is not tied to any of the other claimed structures) on an outlet side (note: “outlet side” is broad / non-specific and can be regarded as indicating a general region) of the diffuser flow path,
the shroud wall surface has a shroud-side concave portion (see annotated Figure 1 below) provided so as to oppose the hub-side convex portion and be concave to a side opposite to the hub wall surface.

    PNG
    media_image1.png
    341
    389
    media_image1.png
    Greyscale


Trumpler does not disclose:
the hub-side convex portion is formed so as to have a size at which an annular area as a product of a circumferential length and a width of the diffuser flow path at any radial position is greater than an annular area as a product of a circumferential length and a width of the diffuser flow path at the inlet.




in a diffuser for a centrifugal compressor, the annular flow area increases (see par. [0026]) with increasing radius in order to achieve the diffusing effect (i.e., reducing gas velocity).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the diffuser of the compressor of Trumpler to make the annular area increase with increasing radius, as disclosed by Chen, for the purpose of achieving a diffusing effect.

In reference to claim 16
Trumpler in view of Chen addresses:
The centrifugal compressor according to Claim 13, wherein the hub-side convex portion (Trumpler) is provided inside a position in the radial direction, the position having a radius of 0.9 times or less (see Trumpler Figure 1) a radius from the rotating axis (Trumpler - A) at the outlet of the diffuser flow path.

In reference to claim 22
Trumpler in view of Chen addresses:
The centrifugal compressor according to Claim 13, wherein the shroud wall surface (Trumpler) has an asymptotic portion (see annotated Trumpler Figure 2 above) that is asymptotic toward the hub wall surface (Trumpler) side radially outward from the inlet (Trumpler).

In reference to claim 23
Trumpler in view of Chen addresses:
the centrifugal compressor according to Claim 13.


A turbocharger comprising the centrifugal compressor according to Claim 13; and
a turbine that is coaxially connected to the centrifugal compressor via the rotating shaft.

Chen further discloses:
a turbocharger (120 - Figure 1) comprising a centrifugal compressor (124 - Figure 1) and a turbine (126 - Figure 1) that is coaxially connected to the centrifugal compressor via a rotating shaft (122 - Figure 1).

Trumpler further discloses that the aspects of the compressor maintain high stability / efficiency at light compressor loads (see col.1:ll.1-4) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the centrifugal compressor of Trumpler in view of Chen in a turbocharger for the purpose of achieving the aims of a turbocharger while conferring the benefits of the aspects of Trumpler in order to achieve a desired performance.

Allowable Subject Matter
Claims 15, 17, 19, 20, 26, 28, 29, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21, 34-37, 39, and 40 would be allowable if rewritten to overcome the objections set forth in this Office action.
The prior art neither anticipates nor renders obvious the combination of limitations that includes “a hub-side convex portion is formed over an entire periphery of the hub wall surface, the hub-side convex portion protruding toward the shroud wall surface side relative to a straight line connecting a starting end on an inlet side of the diffuser flow path and a terminating end on an inlet side of the diffuser flow path, the hub-side convex portion is formed so as to have a size at claim 21).
Claim 38 would be allowable if rewritten to overcome the 35 U.S.C. 112(b) rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 





/CHRISTOPHER R LEGENDRE/Examiner, Art Unit 3745